Title: To George Washington from Robert Rutherford, 13 March 1792
From: Rutherford, Robert
To: Washington, George



Dear Sir
Berkeley County, Virga March 13th 1792

My very good friend and neighbour Colo. Darke intending to wait on you, I could not forgo the pleasure of presenting my sincere good wishes, for your health and perfect happiness, and as you well know the spartan virtues of my friend, it becomes unnecessary to enlarge on the innate and Very amiable, quality’s of his heart and mind. I Indeed sympathize Very tenderly with him on the death of his sons, as that of his youngest was followed by the death of his eldest son, a few days after his return home and who left a small family. My own tears can never cease to flow while I breath this vitol air for the Loss of a most dutiful endearing & innocent Daughter at Norfolk in June last. but these are Vicessitudes in the nature of things and we must submit.
The fatal Surprize and Slaughter of the troops (a battle it could not be termed) was very unfortunate, and by the fall of so many brave officers and men, is truly distressing. but to loos sight of this important business untill the Indians will Seriously treat for peace, would, in my opinion, be a tacit consession of fear and an acknowledgement, that every exertion, to repel their more than cruel ravages, has been wrong, and surely it is an Idea replete with insensibility, and betrays a very selfish mind to urge that the united power is not to protect so respectable and extended a frontier, the uniform rule of every wise Goverment.
I have been surprized by arguments in support of repressing the people within the old settlements, as there is something very selfish and Contracted in such reasoning. for to Say to many thousands of good Citizens, you shall remain with your posterity on the spot where you first drew breath, destitute of Lands or property, meerly to Labour on the Land of others for a very scanty subsistance, is tyrannical absurd. as it is only by the prospect of acquiring Lands on easy terms, that men with their family’s and others will brave the dangers of the Atlantic, while this is the very seed time as it were of the American people, when

peace and plenty await them, except this Indian war which will no doubt be shortly done away, as every exertion has been made since your administration for this desirable end, but the supine inattention of former measures, had suffered things to fall into such a train that it is very difficcult to restore them to order.
I donot mean to defend the mode of settling imprudently and in haste in every part of the widely extended, united territory, for the emolument of Company’s, as such a proceeding would be pregnant with evil.
Perhaps the Indians might be reduced to a disposition for peace by recruiting Three Regiments as near the fronteirs as possible to serve for one year, if not sooner discharged, and to consist of about 600 men each with a Captain Two Lieutenants an Ensign 8 Serjeants and 4 Corporals to every 100. Rank & file. Half of each Regiment to be Horse men properly armed, as such, exclusive of their Rifles. The other half to Carry good Rifles, Hatchets, and light wooden spears pointed with steel. such a body of men would protect & plant the regular troops in garrissons where it might be judged necessary, and having these several garrissons, for retreat & supply’s, would Carry terror amongst the ill disposed tribes. The regular troops need not be so numerous. The Horsemen might supply their own Horses to be paid for if lost, and as a man by long possession sets a peculiar value on this useful annimal, the owner would be more Careful of his Horse than if he were public property.
The chickasaws in the spring 1788 lost a chief of note & his son at the Clinch River on the Trace from Cumberland to the Holston in what was, termed, the Lawyers defeat. Being stimulated by this injury, they had some Warriors on the unfortunate Expedition under Genl St Clair, and it is probable a respectable number of these might be engaged to act.
One Hundred and Fifty good men in proper Boats on the Ohio would be in abled to discover where parties of the enimy might Cross to give intelligence to the Inhabitants & often to detach parties by land to persue those of the Indians, with effect, not suspecting this mode of persuit.
A Colonel McMullen or McMillen well known at Kentucky and Colo. Darke Could recruit Regiments of the above description and very shortly with some proper person on the frontier of Pensilvania

for the third. All these to choose their own officers & to admit none but the most popular and proper, and to receive no man who had not been accustomed to the woods & of a ferm Constitution. Men imbodied in this manner would act with Vigour, united by common interest in defense of what would be most dear to them and intimately acquainted from early youth with many affinities, still more endearing.
If Colo. Darke Cannot serve, as by the Loss of his sons, his Domestic concerns loudly demand his attention, there is a son or two of the late General Lewis, altogether proper for such a duty.
These Regiments commanded by a person in whom they could place entire confidence (as much depends on this, & a long acquaintance) would be exceeding formidable. Generals Morgan or Scott I have thought of perhaps the former possessing an uncommon strength of mind and full of stratagem might be prefered.
I have presumed so far, on the goodness of your heart as to offer a few things, to your far superior judgement, and beg pardon for having thus in the fulness of my mind, given you the trouble of this letter, and please to observe, that I donot wish to detain you from the great multiplicity of your momentous engagements to answer things of this nature. May you with good Lady Continue to enjoy, uninterruptedly, every choice temporal blessing, is the unfeigned wish of Dear Sir Your Very affectionate And Most Obt Hble Sert

R. Rutherford

